 


110 HRES 606 EH: Honoring the city of Minneapolis, first responders, and the citizens of the State of Minnesota for their valiant efforts in responding to the horrific collapse of the Interstate Route 35W Mississippi River Bridge.
U.S. House of Representatives
2007-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 606 
In the House of Representatives, U. S.,

September 5, 2007
 
RESOLUTION 
Honoring the city of Minneapolis, first responders, and the citizens of the State of Minnesota for their valiant efforts in responding to the horrific collapse of the Interstate Route 35W Mississippi River Bridge. 
 
 
Whereas the Interstate Route 35W Mississippi River Bridge located in Minneapolis, Minnesota, collapsed on August 1, 2007, during the evening rush hour;  
Whereas Minneapolis police and fire officials have reported a rising number of fatalities and injuries resulting from the tragedy;  
Whereas because rescue and recovery efforts are ongoing, the effect of the tragedy on the community and on Minnesota families is still unfolding;  
Whereas the first emergency personnel on the scene responded to the tragedy without hesitation, risking their health and safety to rescue victims and to provide emergency care to the injured;  
Whereas as there are questions that remain unanswered about the tragedy, it is clear that the commitment and heroism exhibited by first responders in the minutes and hours following the tragedy saved countless lives;  
Whereas the people of Minnesota and the Nation recognize that the dedication of first responders will remain steadfast throughout the ongoing recovery, repair, and rebuilding efforts;  
Whereas scores of ordinary people became extraordinary citizens following the tragedy by rushing to the aid of their fellow Minnesotans;  
Whereas the residents of Minneapolis should be commended for their bravery and tireless efforts following the tragedy on behalf of their neighbors and their city;  
Whereas there was an immediate outpouring of support and assistance from surrounding communities following the tragedy, including over 50 organizations and local units of government; and  
Whereas the heartbreaking images coming out of Minneapolis have captured the attention and sympathy of the Nation: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the city of Minneapolis, first responders, and the citizens of the State of Minnesota for their valiant efforts in responding to the horrific collapse of the Interstate Route 35W Mississippi River Bridge;  
(2)praises the people of Minneapolis and Minnesota for their great courage in this time of crisis;  
(3)recognizes the leadership and passionate commitment of the elected officials representing the people of Minneapolis, Hennepin County, and the State of Minnesota;  
(4)honors the emergency responders, within and beyond Minneapolis, for their bravery and sacrifice following the tragedy;  
(5)extends its heartfelt sympathies to the families of all those lost in the tragedy; and  
(6)reaffirms its support and commitment to all of the Nation’s law enforcement officers, firefighters, and emergency medical technicians as they selflessly serve their communities, regardless of the peril or hazard to themselves.  
 
Lorraine C. Miller,Clerk.
